Citation Nr: 1419137	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-04 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to payment of Post 9/11 GI Bill (Chapter 33) education housing allowance from October 22, 2011, to December 15, 2011.  


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 until his retirement in January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

FINDING OF FACT

During the Fall 2011 semester, the Veteran's rate of pursuit decreased to 50 percent on October 22, 2011, until December 15, 2011.


CONCLUSION OF LAW

There is no legal entitlement to education housing payments from October 22, 2011, to December 15, 2011.  38 U.S.C.A. §§ 501, 3313 (West 2002); 38 C.F.R. §§ 21.9505, 21.9635, 21.9640 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, the Board notes that notification pursuant to the Veterans Claims Assistance Act does not apply in cases where, as here, the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In addition, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

As for the merits of the appeal, this case involves the provisions of Chapter 33, Title 38, of the United States Code which were established by the Post-9/11 Veterans Educational Assistance Act of 2008.  See Pub. L. 110-252, Title V, §§ 5002-5003, June 30, 2008.  The provisions of the Act are codified at 38 U.S.C.A. §§ 3301-3324 (West 2002) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2012). 

In or around November 2010, the Veteran applied for Chapter 33 VA education benefits under the Post 9/11 GI Bill.  Basic entitlement to education benefits under Chapter 33 was established, and the Veteran was informed of his eligibility in a letter dated November 10, 2010.  The basic entitlement allowed him to receive 100 percent of the benefits payable for training by an institution of higher education.  

Certification of the Veteran's attendance at the College of Southern Nevada was electronically received by VA in October 2011.  The school certified that the Veteran was enrolled in 9 credit hours (consisting of 6 residence hours and 3 distance learning hours) beginning August 29, 2011, to October 21, 2011; and in 6 credit hours beginning October 22, 2011, to December 15, 2011 (all residence hours).  

Under the provisions of Chapter 33, an individual who is pursuing a program of education at more than one-half time at an institution of higher learning located in the United States may receive a lump sum for established charges (tuition and fees) paid directly to the institution of higher learning, a monthly housing stipend and for the first month of each quarter, semester or term as applicable, a lump sum amount for books, supplies, equipment, and other educational costs.  38 U.S.C.A. § 3313; 38 C.F.R. § 21.9640.  A monthly housing allowance is only provided for individuals with a rate of pursuit of more than 50 percent.  38 C.F.R. § 21.9640(b).  Rate of pursuit means the measurement obtained by dividing the number of credit hours an individual is enrolled in by the number of credit hours considered to be full-time training at the institution of higher learning.  The resulting percentage (rounded to the nearest hundredth) will be the individual's rate of pursuit not to exceed 100 percent.  VA will consider any rate of pursuit higher than 50 percent to be more than one-half training.  38 C.F.R. § 21.9505.  

The College of Southern Nevada considers 12 credits a full-time course load.  From October 22, 2011, to December 15, 2011, the Veteran was enrolled in 6 credit hours, for a rate of pursuit of only 50 percent.  

VA regulations clearly provide that a monthly housing allowance is only paid when an individual maintains a rate of pursuit of more than 50 percent.  38 C.F.R. § 21.9640(b).  By completion of his distant learning course in October 2011, the Veteran reduced his credit hours to six and thus, was no longer pursuing a program of education at more than one-half time (at a rate of pursuit greater than 50 percent) at the College of Southern Nevada.  See 38 C.F.R. § 21.9635(e).  He therefore did not meet the criteria for an associated housing allowance from October 22, 2011, to December 15, 2011.  38 C.F.R. § 21.9640(b)(2).  

The Board is sympathetic to the Veteran's argument that he feels penalized for completing one of his courses in an accelerated fashion, but is without authority to grant the Veteran's claim on an equitable basis and instead is constrained to follow the specific provisions of the law; namely, that a monthly housing allowance is only provided where rate of pursuit is more than 50 percent.  38 C.F.R. § 21.9640(b)(2).  As the law is dispositive in this matter, the claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (providing that where the law is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).  


ORDER

Entitlement to a Post-9/11 GI Bill /Chapter 33 education housing allowance for the time period October 22, 2011, to December 15, 2011, is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


